Opinion by
Me. Justice Mesteezat,
This is an action of trespass to recover damages for injuries which the minor plaintiff sustained while she was a passenger on defendant company’s car. The negligence of the defendant was admitted and it was conceded that both plaintiffs were entitled to recover such damages as'-they had sustained by reason of the injury to the minor plaintiff. The only question, therefore, for the jury was the amount of damages which the plaintiffs were entitled to recover. Such being the status of the case we think it was reversible error for the learned judge to charge as follows: “The plaintiffs’ claim for damages suffered by them respectively, $20,000 and $1,000, as they claim, for certain injuries suffered by Nora M. Hollinger as a passenger on one of the York and Dallastown cars of the York Railways Company, from the collision of two cars on said railway on August 18, 1907, near Dallastown through the negligence of the railway company.” The jury returned a verdict for $3,500 in favor of Nora M. Hollinger and for $500 in favor of Frederick F. Snyder, her guardian and the other plaintiff.
In Reese v. Hershey, 163 Pa. 253, we condemned the reading of the statement, including the averment of damages, to the jury. It was there said to be exceedingly bad practice, *425and that “ it tends to get figures and amounts into the jury’s mind without evidence.” We think this is unquestionably true. It is a suggestion to the jury which in their minds takes the place of testimony. The averment of damages in a statement is, of course, no proof of the amount due the plaintiff; but when it is read to the jury by the court it is likely to have weight with them and take the place of evidence. In negligence cases, as is well known, the amount of damages laid in the statement is ordinarily much in excess of the sum which the plaintiff expects to recover, and is certainly not a standard for estimating the damages due him. Placing the figures named in the statement before the jury in the court’s charge gives a basis, not established by evidence, on which to calculate the verdict. Admonitions by the court that such is not the purpose in stating the amount claimed will not be sufficient to eliminate it entirely from the minds of the jurors. It will remain with them and, consciously or unconsciously, it will influence them in arriving at a conclusion. At all events, as must be conceded, it is entirely improper for the jury to consider the amount of damages claimed in the statement, and this being true, the court should not bring it to the attention of the jury.
In his opinion overruling the motion for a new trial, the learned judge says he stated the amount claimed as damages for the purpose of charging that the verdict could not exceed the amount laid in the statement. But this was quite unnecessary. Had the jury found a verdict in excess of the claim laid in the statement there was a complete remedy, and it would not have involved the error of getting the plaintiffs’ claim before the jury. In this case, however, it was manifest that the jury could not under the evidence return a verdict for a sum approximating the amount of .damages laid in the statement. The aggregate of both verdicts was only one-fifth of the plaintiffs’ claim, and it is strenuously argued by the appellant that this sum is far in excess of what the evidence justified. It is clear, therefore, that in this instance there was no cause to apprehend a verdict in excess of the amount of the plaintiffs’ claim as laid in the statement.
*426We are asked in this case to reverse the judgment on the ground that the verdict was unreasonably excessive, far beyond what the evidence warranted the jury in finding. This we have the authority to do under the Act of May 20, 1891, P. L. 101, but we have seldom exercised the authority conferred by the act. It is the duty of the trial court to control the amount of the verdict. It hears the evidence, sees the witnesses as well as the parties, it is placed in possession of all the facts which will enable it to do justice between the parties. In our judicial system, the primary duty of correcting an excessive verdict unquestionably rests with the trial court. It has the authority and is in possession of the facts which will warrant it in correcting an error of this kind. While it should not interfere with the functions of the jury and undertake to determine facts which is exclusively the province of the jury, yet when it is apparent that the jury has returned a verdict excessive in amount and clearly beyond what the evidence warrants, the court should set aside or reduce the verdict. This is a duty as imperative as any other which rests upon a trial court, and there should be no hesitancy in performing it.
Nora M. Hollinger was a minor at the time she signed the alleged release, and the learned trial judge properly rejected it when offered in evidence. Whether or not she signed it was wholly immaterial, as it was not binding upon her. If by the advice of friends she had agreed when first injured to accept a comparatively nominal sum in payment of her damages, it did not debar her from recovering such damages as she could show the jury at the trial she had actually sustained. We cannot see that if she had admitted that through the persuasion or advice of friends she had agreed to accept $100 in payment of her damages, it would affect her credibility as a witness in this case. Immediately after the accident she might have thought herself but slightly injured, but subsequently and prior to the trial her injuries resulting from the negligent act of the defendant might have become very serious. We are inclined to think with the learned trial judge that the attempt to use the release obtained under such circumstances, *427produced upon the jury an impression unfavorable to the defendant.
The other assignments need not be considered; but for the reasons stated the second assignment must be sustained.
Judgment is reversed with a venire facias de novo.